PER CURIAM:
Little Tom Childress appeals the district court’s order dismissing without prejudice his petition for a writ of error coram nobis. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Childress, No. 7:94-cr-40106-JLK-6, 2011 WL 5196530 (W.D.Va. Oct. 31, 2011). We dispense -with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.